Citation Nr: 1044223	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-20 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for low back strain 
with degenerative disc disease, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of shell 
fragment wound to the right leg, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for residual of shell 
fragment wound to left leg, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as noncompensably.

5.  Entitlement to a separate evaluation for neurological 
manifestations of low back strain with degenerative disc disease.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to March 1971.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Waco, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
increased ratings for the back, right leg, left leg, and hearing 
disability.

The Board notes that the appellant has averred knee disability 
due to service-connected shell fragment wound injury to the right 
and left leg.  This issue, however, is not before the Board.  The 
record shows that the RO denied service-connection for bilateral 
knee (joint) disability in a January 2008 rating decision.  The 
appellant has not initiated an appeal of this decision.  
Therefore, as an appeal has not perfected to the Board, the Board 
will not consider knee disability (chondromalacia or degenerative 
joint disease) in the adjudication that follows.

The issues of entitlement to (1) service connection for arthritis 
of the hips and (2) a separate evaluation for neurological 
manifestations of low back strain with degenerative disc disease 
are addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The appellant's low back disability is manifested by 
paraspinous tenderness, pain, and radicular symptoms, with 
flexion limited to between 60 and 70 degrees and pain at the 
extreme end of motion in each plane.  There are no muscle spasms, 
listing of the whole spine, or symptoms compatible with severe 
intervertebral disc syndrome.  The appellant has not been 
prescribed bed rest by a physician.

2.  The appellant sustained shell fragment wound to the left leg, 
muscle group XII, without nerve, artery, or bone involvement; the 
residuals of this injury are presently complaints of pain, 
without impairment of right leg function to include strength, 
endurance, and coordination, and without findings for muscle 
atrophy or deep fascia damage.  Right leg scar is without 
tenderness, pain, or instability of right leg; scar measures less 
than 144 square inches (sq. in.) and produces no functional 
limitation.

3.  The appellant sustained a shell fragment wound to the left 
leg, muscle group XI, without nerve, artery, or bone involvement; 
the residuals of this injury are presently complaints of pain, 
without impairment of left leg function to include strength, 
endurance, and coordination, and without findings for muscle 
atrophy or deep fascia damage.  Left knee scar is without 
tenderness, pain, or instability of left leg; scar measures less 
than 144 square inches (sq. in.) and produces no functional 
limitation.

4.  Bilateral hearing loss disability is manifested, at worst, by 
Level I hearing loss in the right and Level VII hearing loss in 
the left ear.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 percent 
for low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 
(2010); Diagnostic Code 5295 (2002).

2.  The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wound to the right leg are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.73, Diagnostic Code 5312 (2010).

3.  The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wound to the left leg are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.73, Diagnostic Code 5311 (2010).

4.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met. 38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, 
VII, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

In this case, the appeal arises from claims for increase 
increased ratings.  VA sent the appellant a VCAA letter in 
January 2004.  This letter included an enclosure on what the 
evidence must show to establish entitlement to the benefit 
sought.  The Board observes that the file copy of the VCAA letter 
does not include the enclosures mentioned therein.  Also, this 
letter did not include notice of the disability rating and 
effective date elements.  In a May 2008 letter, VA notified the 
appellant of how VA determines the disability rating and provided 
him with the diagnostic criteria for diseases/injuries of the 
spine, muscle group injuries, scars, and hearing loss.  ).  See 
Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA 
notice for increase rating claims requires generic notice 
regarding the type of evidence needed to demonstrate a worsening 
or increase in severity of the disability and the effect that 
worsening has on employment, and general notice regarding how 
disability ratings and effective dates are assigned).

On review, the Board finds that the VA failed to provide timely 
notice of the information or evidence necessary to establish 
entitlement to a higher rating.  This is error.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding the 
error, his claim was readjudicated in August 2008.  VA issued a 
Supplemental Statement of the Case dated the same notifying him 
of the actions taken and evidence obtained or received.  As such, 
the appellant was afforded due process of law.  The appellant has 
not been deprived of information needed to substantiate his claim 
and the very purpose of the VCAA notice has not been frustrated 
by the timing error here.  Also, the Board notes that the 
appellant has been represented throughout his appeal by an 
accredited Veterans Service Organization.  In the circumstances 
of this case, a remand would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant 
are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Pertinent medical 
records have been associated with the claims folder.  VA afforded 
the appellant an opportunity to appear for a hearing.  
Additionally, VA afforded the appellant examinations.  The Board 
notes that the VA examinations are adequate as they reflects a 
pertinent medical history, review of the documented medical 
history, clinical findings, and a diagnosis.  The adequacy of 
this examination has not been challenged by either the appellant 
or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that all the evidence in the appellant's claims 
folders has been thoroughly reviewed.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the evidence submitted by 
the appellant or on his behalf.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. 
App. 122 (2000).

I.  Increased Ratings

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would over 
compensate the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable to 
the same injury, he should be compensated under different 
Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service-connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history. 38 C.F.R. § 4.1.

The words "slight," "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6.  
It should also be noted that use of terminology such as "mild" 
and "moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6.

A.  Low Back Disability

The appellant is rated at the 20 percent disability level for low 
back disability.  A 20 percent evaluation was assigned for low 
back strain in an April 1973 rating decision under Diagnostic 
Code 5295.  In a May 2004 rating decision, a 20 percent 
disability evaluation was continued under Diagnostic Code 5243.
Since the assignment of the initial disability evaluation in 
1973, substantive changes were made twice to the portion of the 
Rating Schedule that addresses spine disease, including 
intervertebral disc syndrome, Diagnostic Code 5293.  See 67 Fed. 
Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  These changes became effective on 
September 23, 2002.  See also 68 Fed. Reg. 51,454, 51,458 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 
5243).  These changes became effective on September 26, 2003.

Generally, in a claim for an increased rating, where the rating 
criteria are amended, the Board considers both the former and the 
current schedular criteria but, should an increased rating be 
warranted under the revised criteria, that award may not be made 
effective before the effective date of the liberalizing change.  
See VAOPGCPREC 7- 2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

1.  Laws and Regulations

Prior to September 26, 2003, Diagnostic Code 5295 provided that a 
20 percent evaluation was assignable for strains with muscle 
spasm on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A maximum evaluation of 40 
percent was assignable for severe strains with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).

Under Diagnostic Code 5292, a 20 percent evaluation was 
assignable for moderate limitation of motion of the lumbar spine 
and a 40 percent evaluation was assignable for severe limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

Prior to September 23, 2002, an evaluation of 20 percent was 
assignable for moderate recurring attacks of intervertebral disc 
syndrome.  A 40 percent evaluation was assignable for severe, 
recurring attacks of intervertebral disc syndrome with 
intermittent relief.  A 60 percent evaluation was assignable for 
pronounced intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001).

Prior to September 26, 2003, the regulations provided that 
complete ankylosis of the spine, at an unfavorable angle with 
marked deformity warranted a 100 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5286.  Ankylosis of the lumbar spine was 
evaluated as 40 percent disabling where it was favorable and as 
50 percent disabling where it was unfavorable.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2002).

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either on 
the total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A 20 percent 
evaluation is to be assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  A 
40 percent evaluation is to be assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months.  A 60 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least six weeks during the past 12 months. 
38 C.F.R. § 4.71a, DC 5293 (2010).

As of September 26, 2003, all diseases and injuries of the spine 
other than intervertebral disc syndrome are to be evaluated under 
the general rating formula. Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either under 
the General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome based on incapacitating episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 
51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2010)).

The general rating formula provides a 20 percent evaluation for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  It provides a 40 percent 
evaluation for unfavorable ankylosis of the entire cervical 
spine; or forward flexion of the thoracolumbar spine 30 degrees 
or less; or favorable ankylosis of the entire thoracolumbar 
spine.  It provides a 50 percent evaluation for unfavorable 
ankylosis of the entire thoracolumbar spine.
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) 
(Aug. 27, 2003).

The formula for rating intervertebral disc syndrome reiterates 
the language of the September 23, 2002 regulatory amendment, 
noted above. 68 Fed. Reg. 51,443 (Aug. 27, 2003).

Normal ranges of motion of the thoracolumbar spine include: 
flexion from 0 to 90 degrees; extension from 0 to 30 degrees; 
lateral flexion bilaterally from 0 to 30 degrees; and rotation 
bilaterally from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V 
(2010).

Associated objective neurological abnormalities, including but 
not limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate Diagnostic Code.  68 Fed. Reg. 
51,443, Note (1) (Aug. 27, 2003).

2.  Factual Background

Report of VA examination dated February 2004 reflects complaints 
of severe back pain aggravated by walking and getting out a 
chair.  The appellant denied incapacitating episodes.  
Objectively, the lumbar spine had some mild tenderness on 
palpation of the paraspinal muscles.  Range of motion testing 
revealed 60 degrees of flexion, 20 degrees of extension, 20 
degrees of bilateral flexion with pain, and 30 degrees of 
bilateral rotation without pain.  He could barely stand on his 
toes and heels to walk.  Straight leg raises were positive at 30 
degrees on the left and 60 degrees on the right.  The impression 
was lumbosacral strain and chronic pain of the lumbar spine.  X-
ray showed degenerative disc disease at L5-S1 and mild 
spondylosis.

Report of VA examination dated April 2004 reflects that the 
appellant walks with a normal gait.

Private medical evaluation dated December 2006 reflects 
complaints of constant dull ache in the low back that radiates up 
his spine, and is aggravated by bending, squatting, ascending or 
descending stairs, and standing for prolonged periods.  Pain is 
decreased with rest.  Straight leg raises were negative 
bilaterally.  The appellant was unable to perform toe walk for 10 
feet.  X-ray revealed disk space narrowing at L5-S1 and arthritic 
changes.  The impression was myelopathic findings in the left 
lower extremity, sacroiliac joint dysfunction, and degenerative 
disc disease at L5-S1.  The plan was physical therapy and 
epidural and steroid injections.

Private medical evaluation dated January 2007 reflects complaints 
of low back pain and bilateral leg pain.  Pain was described as 
level 6/10 on average with at times higher.  The appellant 
reported generalized aching and new pain of right gluteal area.  
He reported pain with walking more than a quarter mile at the 
hips.  The appellant reported that he is retired.  The appellant 
appeared in no acute distress.  He had a slightly slow gait, not 
necessarily antalgic.  He had no problem turning in a circle 
quickly.  He had 5/5 lower extremity strength.  He had very tight 
hamstrings and limited straight leg raising.  The impression was 
chronic mid and low back pain, lumbar radiculitis (leg pain), 
greater trochanter bursitis, and mild tremor in the upper and 
lower extremities.  The examiner stated that his lower back pain 
may be related to his L5-S1 degenerative disc.  Physical therapy 
was planned.

VA treatment records dated April 2007 reflect that the appellant 
had no myalgias or arthralgias.  The appellant rated his pain 
level as zero.

Report of VA examination dated September 2007 reflects complaints 
of back, hip, and knee pain.  Pain was reported as 6/10 with 
flare-ups producing pain 10/10 and lasting for 1-2 weeks.  The 
appellant described a transverse band of pain across his lower 
lumbar region and radiating into his lower extremities.  He 
reported daily paresthesias and dysthesias of the right leg in a 
vaguely L5 radicular pattern.  He denied physician prescribed bed 
rest in the last 12 months for this condition.  Objectively, the 
appellant walked freely and briskly without antalgic gait.  He 
did not use a cane, or assistive device for ambulation.  
Thoracolumbar curvature was normal.  There was exaggerated 
tenderness to palpation of the lower thoracic and lumbar spinous 
process.  Neurological examination showed intact sensory and 
motor function.  Straight leg raises were negative.  Range of 
motion testing showed 70 degrees of flexion, 10 degrees of 
extension, 10 degrees of bilateral flexion, and 30 degrees of 
bilateral rotation.  The results were the same post repetition.  
There were complaints of pain at the extremes of motion in each 
plane.  There was no apparent weakness, fatigability, or loss 
coordination during of following three repetitions of range of 
motion.  X-ray of the spine showed degenerative disc disease at 
L5-S1 with narrowing, vacuum disk phenomenon and spurring along 
with spondylosis elsewhere.

3.  Analysis

After careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the assignment 
of a rating greater than the currently assigned 20 percent 
disability evaluation.  The objective evidence of record 
establishes that the appellant's lumbar spine disability does not 
more nearly approximate the criteria for a higher evaluation 
under any applicable Diagnostic Code, former or revised, during 
any time period at issue in this appeal.

Under the revised criteria, the General Rating Formula for 
Disease and Injuries of the Spine, the criteria for a rating 
greater than 20 percent are not met.  The next higher rating 
requires forward flexion of the thoracolumbar spine of 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar spine.  
Whereas, the criteria for a 20 percent rating require forward 
flexion greater than 30 degrees but not greater than 60 degrees.  
Here, the evidence establishes that the appellant had 60 degrees 
of flexion on VA examination in February 2004 and 70 degrees of 
flexion on VA examination in September 2007.   The range of 
motion findings do not more closely approximate the requirements 
for the assignment of 40 percent disability rating based on loss 
of forward flexion.  Also, the evidence shows that the appellant 
does not have ankylosis of the entire thoracolumbar spine.  In 
fact, the appellant has considerable retained range of 
thoracolumbar motion in all planes.  As such, the assignment of a 
higher disability evaluation is not warranted on this basis.  
Lastly, although the evidence shows degenerative disc disease at 
L5-S1, it also shows that the appellant has not had physician 
prescribed bed rest due to incapacitating episodes.  Therefore, 
the assignment of a higher disability evaluation is not warranted 
under Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243.

The Board has further considered the appellant's low back 
disability under the old rating criteria.  However, his symptoms 
and the findings do not more closely resemble those for a 
disability rating greater than 20 percent.

The evidence of record shows that the appellant has forward of 60 
and 70 degrees.  Given that the normal range of forward flexion 
is 90 degrees, it cannot be reasonable said that the appellant 
has marked limitation of forward bending since he retains greater 
than 50 percent of that range of motion.  Also, the record shows 
normal curvature of the spine.  There is no indication of listing 
of the whole spine, loss of lateral motion, or abnormal mobility 
on forced motion.  Therefore, the Board finds that the 
appellant's disability does not more nearly approximate the 
criteria for a higher evaluation under Diagnostic Code 5295 based 
on severe lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).

Similarly, a higher evaluation under Diagnostic Code 5292 based 
on severe limitation of motion of the lumbar spine is not 
warranted.  As indicated above, the retains greater than 50 
percent of his range of forward motion along with 10 degrees of 
bilateral flexion and full range of motion on rotation.  In view 
of these findings, the Board finds that the range of motion of 
the thoracolumbar spine is not severely limited.  Thus, a higher 
evaluation is not warranted on this basis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

The appellant's 20 percent disability evaluation for low back 
disability contemplates pain.  In order to warrant a higher 
evaluation, there must be the functional equivalent of limitation 
of flexion to 30 degrees or less, or severe limitation of motion 
under the former criteria.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.71a, Diagnostic Code 5235 to 5243.  Recent 
examination disclosed that flexion was performed to 70 degrees 
and that on repetitive motion, flexion was the same.  As such, 
the appellant has the functional equivalent of limitation of 
flexion to 70 degrees.  Therefore, the higher-40 percent 
evaluation-is not warranted. 38 C.F.R. § 4.71a, Diagnostic Code 
5235 to 5243.  During the appeal period, the appellant has varied 
his reports of pain ranging from 10/10 to zero.  Regardless of 
the inconsistent reporting, the current evaluation contemplates 
the presence of pain.  See 38 C.F.R. § 4.59.  What is more 
important is where pain, weakness or excess fatigability 
functionally limits his motion.  Here, neither the objective 
medical evidence nor the appellant's subjective statements 
suggest that he is functionally limited to 30 degrees or that 
there is severe limitation of motion.  Whether he is functionally 
limited to 60 or 70 degrees does not change the fact that such 
impairment does not approximate severe limitation of motion or 30 
degrees of flexion.

The Board accepts that the appellant is competent to report pain, 
that he is at times unable to move or perform chores.  The 
appellant is further competent to report his symptoms and that 
those symptoms have worsened.  Layno v. Brown, 6 Vet.App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 
(1995).  However, to the extent that he reports that he is unable 
to move or do chores at times, his statements are not credible.  
Also, to the extent that he asserts that he is functionally 
limited to 30 degrees or less, or has severe limitation of 
motion, his statements are not credible.  He is not credible 
because the appellant's statements are either generic or 
inconsistent with the more probative medical evidence.  
Therefore, the appellant's assertions regarding pain, functional 
limitation to 30 degrees or less, and severe limitation have 
limited probative value.  The Board assigns greater probative 
value to the medical evidence as it was prepared by an unbiased, 
skilled and trained medical professional having considered the 
appellant's reported and documented medical history along with 
the objective clinical findings.

The Board notes that the revised criteria for rating disabilities 
of the spine provides at Note (1) that "any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate diagnostic code."  Whether the appellant has 
neurological abnormalities that should be separately rated is 
addressed in the remand portion of this decision.

Accordingly, the claim for increase is denied and there is no 
basis for staged rating.  As the evidence is not in equipoise, 
the benefit-of-the-doubt rule does not apply.

B.  Muscle Injury to the Right Leg (Muscle Group XII) and Left 
Leg (Muscle Group XI)

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  Under 38 C.F.R. 
§ 4.56(d), disabilities resulting from muscle injuries are 
classified as slight, moderate, moderately severe, or severe.

Moderate disability is characterized by a through and through or 
deep penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  History and complaint of one or more of the cardinal 
signs and symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the injured 
muscles.  Objective findings of entrance and exit scars, small or 
linear, indicating short track of missile through muscle tissue.  
Some loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaint characteristic of 
moderately severe muscle injury includes service department 
records or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  A showing of moderately severe 
muscle disability should include a record of consistent 
complaints of cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c) and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of the 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side are also 
indicative of moderately severe muscle disability.  Tests of 
strength and endurance compared with the sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of muscles is characterized by a through and 
through or deep penetrating wound due to high-velocity missile, 
or large multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, intermuscular 
binding and scarring.  History and complaint characteristic of 
severe disability of muscle includes service department record or 
other evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of cardinal 
signs and symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up with 
work requirements.  Objective findings characteristic of severe 
muscle disability include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X- ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle. (C) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. (E) 
Adaptive contraction of an opposing group of muscles. (F) Atrophy 
of muscle groups not in the track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle. (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

1.  Residuals of Shell Fragment Wound to Right Leg

The appellant's service-connected residuals of a muscle injury to 
the right leg are currently rated as 10 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5312.  Diagnostic Code 5312 
rates injuries to Muscle Group XII.  The function of that muscle 
group is dorsiflexion, involving the anatomic region of the foot 
and leg, and specifically includes the muscles involved in 
extension of the toes, and stabilization of the arch.  The muscle 
group is comprised of the anterior muscles of the leg-tibialis 
anterior, extensor digitorum longus, extensor hallucis longus, 
and peroneus tertius.

Under Code 5312, moderate disability of Muscle Group XII warrants 
a 10 percent rating, moderately severe disability warrants a 20 
percent rating, and severe disability warrants a 30 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5312.

Considering the pertinent evidence in light of the above- noted 
legal authority, the Board finds that the criteria for a rating 
in excess of 10 percent for the appellant's right leg injury 
residuals under Code 5312 have not been met at any time during 
the appeal period.  Neither an increase rating nor a staged 
rating is warranted.  See Fenderson, supra.

Service medical records reveal that the appellant sustained 
multiple shell fragment wounds and lacerations in August 1970, 
including to his right leg with no nerve, artery, or bone 
involvement.  Wounds were debrided and lacerations closed.  
Hospital admission record dated September 1970 reflects that the 
right leg wounds were healed on admission.  A May 1972 rating 
decision then awarded service connection for residual scar from 
shell fragment wound to the right leg and assigned a 
noncompensable disability rating.  A March 1976 rating decision 
assigned a 10 percent disability rating for residuals of shell 
fragment wound (Muscle Group XII) under Diagnostic Code 5212.

Report of VA examination dated April 2004 reflects a history of 
shrapnel wounds to the legs.  The appellant reported progressive 
right leg weakness.  He reported fatigue after working and using 
his leg, which requires him to sit down.  It was noted that his 
usual occupation was rancher.  The appellant denied use of a leg 
brace, cane, or other assistive device.  Objectively, the 
appellant walked with a normal gait.  There was a 1 centimeter 
linear scar at the inferior patellar area, described as well-
healed and non-tender.  Right knee motion was from 0 to 85 
degrees.  Ligaments were intact.  Lachman's and McMurray's tests 
were negative.  There was no limitation with repetitive motion.  
The impression was history of shrapnel wound to the right leg.  
X-ray showed mild degenerative joint disease of the right knee 
but no evidence of fracture or other abnormality, x-ray of the 
lower leg showing normal bones and no retained foreign bodies.

Report of VA examination dated September 2007 reflects history of 
multiple lacerations and shrapnel wounds, with soft tissue 
debridement and closure of lacerations.  The appellant denied 
treatment for any fractures.  The appellant was hospitalized for 
3 weeks, and took convalescence leave afterwards before returning 
to full duty at Fort Polk.  The appellant indicated that he had 
been unemployed for 15 years now and that he had worked as a 
brick layer and a truck driver.  He stated that he could complete 
all routine sedentary activities of daily living as required.  
The appellant reported increased musculoskeletal pain associated 
with strenuous yard, household, or vehicle maintenance or repair 
tasks.  The appellant was evaluated for back, hip, and knee 
complaints.  Objectively, as pertinent to this case, the 
appellant walked freely and briskly without antalgic gait.  
Sensation of the lower extremities was intact.  Motor strength 
was 5/5 in the lower extremities.  The appellant used no cane, 
brace, splint, or other orthopedic assistive device.

After reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against an increased rating.  
The Board has carefully considered the schedular criteria and 
rating considerations cited above in conjunction with the 
appellant's complaints and the objective findings of record.  
However, the appellant does not report any disturbances of 
function related to his muscle group XII injury.  Furthermore, 
the objective findings reflect no abnormalities of the muscle 
substance, shape, strength, endurance, or coordination.  There is 
no indication of muscle atrophy or deep fascia damage and no 
indication that the muscle injury results in impaired right lower 
extremity function.  Rather, the record shows that the appellant 
walks long distances, and performs strenuous yard, household, and 
vehicle maintenance or repair tasks.  This suggests that there is 
not an inability to keep up with work requirements due to the 
injury.

In addition, the appellant's initial injury involved wounds 
without nerve, artery, or bone involvement.  The wounds were 
dressed and apparently healed without further medical 
intervention.  Notably, the August 1970 right knee wound was 
healed by the time the appellant was hospitalized in September 
1970.  The record shows that the appellant did not have a deep 
penetrating wound or prolonged infection.  It further shows that 
he did not have a prolonged period of hospitalization for 
treatment of this right leg shrapnel wounds.  Therefore, the 
evidence of record does not more closely approximate the criteria 
for a higher, 20 percent rating, on the basis of moderately 
severe muscle disability.  See 38 C.F.R. §§ 4.7, 4.73, Diagnostic 
Code 5312.

The Board finds that the appellant is competent and credible 
regarding his report of right leg weakness, and fatigue along 
with musculoskeletal pain.  However, the Board finds that these 
complaints are not of the severity or frequency to warrant in 
increased evaluation.  The record shows that the appellant works 
on his ranch, and is able to walk some distance before he has to 
sit and rest.  Objectively, his motor strength was 5/5 in the 
lower extremities and his normal gait was normal.  Also, there 
are no complaints or findings for loss of power, impaired 
coordination, or uncertainty of movement.

Also, the Board finds that the appellant's symptoms in the 
context of his original injury do not support the assignment of a 
higher disability rating.  The appellant's injury did not involve 
a deep penetrating wound with debridement and prolonged 
infection, or sloughing of soft parts, and intramuscular 
scarring.  The appellant symptoms and the character of his muscle 
injury, as discussed above, do not more closely resemble the 
criteria for a moderately severe muscle disability.  Therefore, 
the Board finds that the preponderance of the evidence is against 
the assignment a higher disability rating.

The Board has also considered whether the appellant could receive 
an alternate rating under a Diagnostic Code for rating orthopedic 
disability of the right lower leg.  However, there is no basis 
for assigning an alternative rating under these Codes.  See 38 
C.F.R. § 4.71a, Codes 5256-5263.  The record shows that the 
appellant has degenerative joint disease of the right knee and 
hip.  However, the RO has determined that these disabilities are 
not attributable to service-connected right leg disability of 
muscle group XII.  See Rating Decision dated January 2008.  
Accordingly, there is no basis upon which to assign an 
alternative rating.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

However, even considering the provisions of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, as regards functional loss due to pain, 
weakness, and other factors, the Board finds that a higher rating 
is not assignable for the right leg disability.  This is because 
VA examinations show no weakness, fatigue or incoordination 
associated with the disability, and there is no indication that 
the appellant's subjective report of weakness, fatigue, and pain 
cause functional impairment or an inability to perform work 
around his property.  The appellant has affirmatively reported 
that he walks long distances, and performs strenuous yard, 
household, and vehicle maintenance or repair tasks.  Furthermore, 
the objective findings show intact sensory and motor function for 
the lower extremities, and normal gait.  The Board observes that 
moderate muscle disability is characterized by "Some loss of 
power or lowered threshold of fatigue..." whereas moderately 
severe muscle disability requires positive evidence of impairment 
of strength and endurance.  See 38 C.F.R. § 4.56(d)(2), (3).  
Therefore, the Board finds that any functional loss due to 
weakness, fatigue and pain is adequately compensated by the 
current 10 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 
5312.

Lastly, the Board has considered whether a separate 10 percent 
evaluation may be assigned on the basis of scar.  However, none 
of the criteria for a compensable evaluation for scars are met.  
38 C.F.R. § 4.118, Diagnostic Codes 7801 (deep and nonlinear 
scars), 7802 (superficial and nonlinear), 7804 (unstable or 
painful), and 7805 (Scars may also be rated based on limitation 
of function of the affected part).  Report of VA examination 
dated April 2004 reflects a1 x1 centimeter scar of the mid-tibial 
area on the anterior surface of the right leg, well-healed and 
non-tender.  Right knee flexion was from 0 to 85 degrees.  
Ligaments were intact and there was no increased limitation with 
repetitive motion.  The record reflects no indication of 
tenderness, pain, or instability of the left leg shrapnel wound 
scar.  The scar does not measure 144 square inches or greater in 
area, and produces no limitation of function.  Therefore, a 
separate compensable rating is not warranted based on scar.

Accordingly, the claim for increase is denied and, because the 
appellant's disability has remained essentially unchanged during 
the appeal period, a staged rating is not warranted.  As the 
evidence is not in equipoise, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990). 
2.  Residuals of Shell Fragment Wound to Left Leg

The appellant's service-connected residuals of a muscle injury to 
the left leg are currently rated as 10 percent disabling under 38 
C.F.R. § 4.73, Diagnostic Code 5311.  Diagnostic Code 5311 
provides ratings for injuries to Muscle Group XI.  The function 
of that muscle group is propulsion, plantar flexion of foot, 
stabilization of arch, flexion of toes, and flexion of knee.  The 
muscle group is comprised of the posterior and lateral crural 
muscles and the muscles of the calf.  The muscles include the 
triceps surae (gastrocnemius and soleus); tibialis posterior; 
peroneus longus; peroneus brevis; flexor hallucis longus; flexor 
digitorum longus; popliteus; and plantarus.

Under Code 5311, moderate disability of Muscle Group XI warrants 
a 10 percent rating, moderately severe disability warrants a 20 
percent rating, and severe disability warrants a 30 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5311.
Considering the pertinent evidence in light of the above- noted 
legal authority, the Board finds that the criteria for a rating 
in excess of 10 percent for the appellant's left leg injury 
residuals under Code 5311 have not been met at any time during 
the appeal period.  Neither an increase rating nor a staged 
rating is warranted.  See Fenderson, supra.

Service medical records reveal that the appellant sustained 
multiple shell fragment wounds and lacerations in August 1970, 
including to his left knee with no nerve, artery, or bone 
involvement.  Hospital admission record dated September 1970 
reflects open left knee wound.  The wound was dressed.  It was 
noted that the knee was granulating and would probably not 
require closure later on.  A May 1972 rating decision then 
awarded service connection for shell fragment wound, left leg, 
muscle group XI, as a residual of the injury and assigned a 10 
percent rating.

Report of VA examination dated February 2004 reflects history of 
shrapnel wounds to the left knee area.  The appellant complained 
of left leg pain.  The appellant reported that he worked as a 
rancher, raising cattle.  Clinical findings reflect left knee 
flexion from 0 to 80 degrees, and a 7 x1 centimeter scar of the 
left knee that was well-healed and non-tender.  Lachman's and 
McMurray's tests were negative.  There was no crepitation.  
Collateral and cruciate ligaments appeared intact.  There was no 
muscle atrophy.  Extensor hallucis longus strength and the 
strength of the leg were equal and of good quality.  Reflexes of 
the knee and ankle were 2+.  Pinprick sensation was preserved on 
the thighs, legs, and feet.  The impression was soft tissue 
injury just below the knee.  X-ray of the left knee showed that 
joint spaces were maintained, and that there was no fluid or 
chondrocalcinosis or spurring.

Report of VA examination dated April 2004 reflects that the 
appellant walked with a normal gait.

Private treatment records dated December 2006 and January 2007 
reflect that the appellant initially presented with neck, low 
back, and bilateral hip pain.  In December 2006, the appellant 
reported hip pain with walking long distances and pain on the 
lateral aspect of his left leg.  In January 2007, he reported 
back and leg pain.  The impression included "leg pain," which 
the examiner stated seemed to have some element of radiculitis.  
The examiner remarked that the appellant had knee pain, possibly 
arthritis, which could be muscular or related to his back.

VA treatment records dated April 2007 reflect that the appellant 
had no edema, myalgias, or arthralgias on review of the 
musculoskeletal system.

Report of VA examination dated September 2007 is summarized in 
detail above.

After reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against an increased rating.  
The Board has carefully considered the schedular criteria and 
rating considerations cited above in conjunction with the 
appellant's complaints and the objective findings of record.  
However, the appellant does not report any disturbances of 
function related to his muscle group XI injury.  Furthermore, the 
objective findings reflect no abnormalities of the muscle 
substance, shape, strength, endurance, or coordination.  There is 
no indication of muscle atrophy or deep fascia damage and no 
indication that the muscle injury results in impaired left lower 
extremity function.  Rather, the record shows that the appellant 
walks long distances, and performs strenuous yard, household, and 
vehicle maintenance or repair tasks.  This suggests that there is 
not an inability to keep up with work requirements due to the 
injury.

In addition, the appellant's initial injury involved wound was 
without nerve, artery, or bone involvement.  The record shows 
that, on hospital admission in September 1970, the wound was 
dressed and noted to be granulating.  The wound apparently healed 
without further medical intervention.  The record shows that the 
appellant did not have a deep penetrating wound or prolonged 
infection.  It further shows that he did not have a prolonged 
period of hospitalization for treatment of this left leg shrapnel 
wound.  Therefore, the evidence of record does not more closely 
approximate the criteria for a higher, 20 percent rating, on the 
basis of moderately severe muscle disability.  See 38 C.F.R. 
§§ 4.7, 4.73, Diagnostic Code 5311.

The Board finds that the appellant is competent and credible 
regarding his report of left pain.  However, the Board finds that 
his report of left leg pain is not of the severity or frequency 
to warrant an increased evaluation.  The record shows that the 
appellant works on his ranch, and is able to walk some distance 
before he has to sit and rest.  Objectively, his motor strength 
was 5/5 in the lower extremities, and his gait was normal.  Also, 
there are no complaints or findings for loss of power, impaired 
coordination, or uncertainty of movement.  His complaints alone, 
without other symptoms or abnormal findings related to the muscle 
injury, do not support the assignment of an increased rating.

Also, the Board finds that the appellant's symptoms in the 
context of his original injury do not support the assignment of a 
higher disability rating.  The appellant's injury did not involve 
a deep penetrating wound with debridement and prolonged 
infection, or sloughing of soft parts, and intramuscular 
scarring.  The appellant symptoms and the character of his muscle 
injury, as discussed above, do not more closely resemble the 
criteria for a moderately severe muscle disability.  Therefore, 
the Board finds that the preponderance of the evidence is against 
the assignment a higher disability rating.

The Board has also considered whether the appellant could receive 
an alternate rating under a Diagnostic Code for rating orthopedic 
disability of the left lower leg.  However, there is no basis for 
assigning an alternative rating under these Codes.  See 38 C.F.R. 
§ 4.71a, Codes 5256-5263.  The record shows that the appellant 
has chondromalacia of the left knee and degenerative joint 
disease of the left hip.  However, the RO has determined that 
these disabilities are not attributable to service-connected left 
leg disability of muscle group XI.  Accordingly, there is no 
basis upon which to assign an alternative rating.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

However, even considering the provisions of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, as regards functional loss due to pain, 
weakness, and other factors, the Board finds that higher rating 
is not assignable for the left leg disability.  This is because 
VA examinations show no weakness, fatigue or incoordination 
associated with the disability, and there is no indication that 
the disability in any way interferes with his ability to work.  
Also, the appellant has affirmatively reported that he walked 
long distances, and performs strenuous yard, household, and 
vehicle maintenance or repair tasks.  Again, the Board observes 
that moderate muscle disability is characterized by "Some loss 
of power or lowered threshold of fatigue..." whereas moderately 
severe muscle disability positive evidence of impairment of 
strength and endurance.  See 38 C.F.R. § 4.56(d)(2), (3).  
Therefore, the Board finds that any functional loss due to pain 
or fatigue is adequately compensated by the 10 percent rating.  
38 C.F.R. § 4.73, Diagnostic Code 5311.

Lastly, the Board has considered whether a separate 10 percent 
evaluation may be assigned on the basis of scar.  However, none 
of the criteria for a compensable evaluation for scars are met.  
38 C.F.R. § 4.118, Diagnostic Codes 7801 (deep and nonlinear 
scars), 7802 (superficial and nonlinear), 7804 (unstable or 
painful), and 7805 (Scars may also be rated based on limitation 
of function of the affected part).  Report of VA examination 
dated February 2004 reflects a 7x1 centimeter scar on the medical 
aspect below the left knee, described as well-healed and non-
tender.  Report of VA examination dated September 2007 reflects a 
5x1 centimeter scar over the medial proximal tibia plateau, 
described as well-healed and non-tender without depression, or 
keloid formation.  The record reflects no indication of 
tenderness, pain, or instability of the left leg shrapnel wound 
scar.  The scar does not measure 144 square inches or greater in 
area, and produces no limitation of function.  Therefore, a 
separate compensable rating is not warranted.

Accordingly, the claim for increase is denied and, because the 
appellant's disability has remained essentially unchanged during 
the appeal period, a staged rating is not warranted.  As the 
evidence is not in equipoise, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990). 

D.  Hearing Loss Disability

In general, to evaluate the degree of disability from defective 
hearing, the Rating Schedule establishes eleven auditory acuity 
levels from Level I for essentially normal acuity through Level 
XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VIa, VII.  Organic impairment of hearing acuity is measured by 
the results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a pure 
tone audiometry test in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).

Ratings of hearing loss disability involve mechanical application 
of the rating criteria to the findings on official audiometry.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
schedular evaluations are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86.

The applicable rating criteria for hearing impairment and 
diseases of the ear were revised effective June 10, 1999.  See 64 
Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. § 4.85).  
It is noteworthy that Table VII was amended in that hearing loss 
is now rated under a single code, Diagnostic Code 6100, 
regardless of the percentage of disability.

In addition, the regulations were amended to ensure that current 
medical terminology and unambiguous criteria were used, and to 
reflect current medical advances.  See 64 Fed. Reg. 25202 (May 
11, 1999).  The tables used to assign the Roman numerals and, 
then, to assign the appropriate disability rating were not 
changed.  Id.  Further, the amended regulations included 
additional provisions that pertained to "exceptional patterns of 
hearing impairment" under 38 C.F.R. § 4.86.  Specifically, 
hearing loss of 55 decibels or more in each of the four specified 
frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and to 
hearing loss with a pure tone threshold of 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 
4.86(a), (b).  The appellant filed his claim in 2003 and only the 
amended regulations are applicable to his claim.

In February 2004, a VA audiological examination was conducted.  
Pure tone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
RIGHT
15
25
70
85
LEFT
20
45
85
100

The average puretone decibel loss was 49 in the right ear and 63 
in the left ear. Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 96 percent in the 
left ear.  The diagnosis was bilateral sensorineural hearing 
loss.

Private hearing evaluation dated September 2006 reflects a 
diagnosis for profound bilateral high frequency sensorineural 
hearing loss.

Private hearing evaluation dated November 2006 reflects mild, 
sloping to profound, sensorineural hearing loss, bilaterally.  
The pure tone average for the three frequencies tested were 20 
for the right ear and 28 for the left ear, with speech 
discrimination of 80 percent bilaterally and 40 percent 
binaurally.  The Board observes that the examiner used SRT, MCL, 
and UCL speech audiometry rather than Maryland CNC.  Thus, the 
findings cannot be fully considered when evaluating the claim.

In September 2007, a VA audiological evaluation was conducted.  
Pure tone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
RIGHT
20
30
70
95
LEFT
15
40
90
105+

The average pure tone decibel loss was 54 in the right ear and 
63+in the left ear. Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 84 percent in the 
left ear.

Evaluating the evidence of record the Board observes that, at 
worst, VA speech audiometry revealed speech recognition ability 
of 92 percent in the right ear and of 84 in the left ear.  VA 
findings reflect that, at worst, the average decibel loss was 49 
dB for the right and 63 dB for the left ear.  Applying 38 C.F.R. 
§ 4.85, Table VI to the authorized VA audiological results, the 
appellant has a numeric designation of I for his right ear and 
VIII for his left ear.  Application of 38 C.F.R. § 4.85, Table 
VII, results in a finding that a 0 percent disability evaluation 
for the service-connected bilateral hearing loss is warranted.

The pure tone thresholds on the VA authorized testing for April 
2004 and September 2007 do not reflect an exceptional pattern of 
hearing loss as contemplated by 38 C.F.R. § 4.86(a) because the 
pure tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is not 55 decibels or 
more; and, as such, that provision is inapplicable.  
Additionally, an exceptional pattern of hearing loss as 
contemplated by 38 C.F.R. § 4.86(b) is not shown as the 
documented pure tone threshold for the appellant are not 30 
decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 
Hertz, and thus, neither Table VI or Table VIa is applicable.  38 
C.F.R. § 4.86(b).

The Board acknowledges that private medical evidence submitted by 
the appellant in this matter.  However, as noted above, there is 
no indication that the private evaluations were conducted by 
state licensed audiologists using a controlled speech 
discrimination test (Maryland CNC).  See 38 C.F.R. § 4.85 
(Evaluation of hearing impairment).  Therefore, this evidence is 
probative of the presence of hearing loss, but not with regard to 
the pure tone threshold average or percentage of speech 
discrimination.  The Board assigns greater probative value to the 
VA authorized audiological examination as these were conducted in 
accordance with 38 C.F.R. § 4.85.

To the extent that the appellant reports that his acuity is worse 
than evaluated, the Board has considered the lay statements.  The 
appellant is competent and credible to report worsening hearing 
acuity.  However, the statements are generic and do not provide a 
basis to a disability rating.  As such, the Board finds that the 
findings on the VA authorized audiological testing are more 
probative of the degree of disability.  This is because the 
results of such tests was prepared by a state-licensed 
audiologist in accordance with 38 C.F.R. § 4.85.

Ratings for hearing loss are determined by a mechanical 
application of the audiometric findings to the rating provisions 
and the Board is constrained by the applicable laws and 
regulations.  See Lendenmann supra.

Accordingly, the claim for a compensable evaluation for hearing 
loss disability is denied.  The Board finds no basis for staged 
ratings as the disability has been essentially unchanged for 
rating purposes during the appeal period.  See Fenderson, supra.  
Absent a relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 

II.  Extra-Schedular Consideration

In the Board's adjudication of the increased ratings claims, 
consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  The Board observes that the 
appellant has not reported that he is unable to obtain and 
maintain employment secondary to those several service-connected 
disabilities adjudicated herein.  The appellant reported in 2007 
that he was unemployed since approximately 1992-retired-and 
that he had worked as a brick layer and truck driver.  The 
appellant reported in February 2004 that he worked as a rancher, 
raising cattle.  The evidence shows no periods of 
hospitalizations for the disabilities adjudicated herein, or 
other severe or unusual impairment related to these disabilities.  
In short, the rating criteria for these disabilities contemplate 
not only his symptoms but the severity of his disabilities.  The 
Board does not find that the schedular criteria have been 
inadequate for rating the manifestations of his service-connected 
hearing loss disability, right leg, left leg, and back 
disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity).  For these 
reasons, referral for extraschedular consideration for these 
disabilities is not warranted.


ORDER

An increased evaluation for low back strain with degenerative 
disc disease, currently rated as 20 percent disabling, is denied.

An increased evaluation for residuals of shell fragment wound to 
the right leg, currently rated as 10 percent disabling, is 
denied.

An increased evaluation for residual of shell fragment wound to 
left leg, currently rated as 10 percent disabling, is denied.

An increased (compensable) evaluation for bilateral hearing loss 
is denied.


REMAND

Hip Disability

In a January 2008 rating decision, the RO denied service 
connection for arthritis of the hips.  The appellant submitted 
correspondence dated April 2008 indicating a desire to appeal the 
matter of his hips.  Interpreted broadly, this correspondence 
could be a notice of disagreement (NOD) to the January 2008 
rating decision that denied service connection for arthritis of 
the hips.

In view of the above, the RO must determine the adequacy of the 
NOD.  See 38 C.F.R. §§ 19.26, 19.27.  If the RO accepts this 
correspondence as an NOD, the RO should issue an appropriate 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Separate Evaluation for Neurological Manifestations

The record reflects myelopathic findings on private evaluation in 
December 2006 and reports of low back pain radiating into the 
lower extremities-described as vaguely L5 radicular pattern-on 
VA examination in September 2007.  Although neurological 
examination showed intact sensory and motor function on VA spine 
examination in September 2007, the myelopathic findings shown on 
prior private evaluation were not addressed.  Therefore, the 
Board believes that a neurological examination should be 
conducted to ascertain whether the appellant has any neurological 
manifestation of low back strain with degenerative disc disease.

The Board notes that VA's duty to assist includes requesting an 
examination when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).
Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether the 
appellant's April 2008 statement in which he 
referred to his hips is an NOD as to the 
January 2008 rating decision that denied 
service connection for the hips.  The RO 
should follow all procedures noted in 38 
C.F.R. §§ 19.26, 19.27.  If it is determined 
that the April 2008 statement is a valid NOD, 
the RO should issue an SOC to the appellant 
and his representative addressing the issue 
of entitlement to service connection for 
arthritis of the hips.  The appellant must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if the appeal is 
timely perfected, this issue should be 
certified to the Board for further appellate 
consideration.

2.  The appellant should be scheduled for a 
VA neurological examination to ascertain 
whether she has neurological manifestations 
caused by her service- connected low back 
disability.  The examiner should identify all 
neurological manifestations of the lower 
extremities (paralysis, neuritis, or 
neuralgia) and indicate whether any 
manifestation found is likely, as likely as 
not, or not likely related to service-
connected low back disability.  The claims 
folder should be available for review.  A 
complete rational for all opinions is 
required.

3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished an SSOC and given 
the opportunity to respond thereto.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


